CHRISTOPHER M. MCMONAGLE, ESQ.
STERN & EISENBERG, PC
1581 MAIN STREET, SUITE 200
THE SHOPS AT VALLEY SQUARE
WARRINGTON, PA 18976
TELEPHONE: (215) 572-8111
FACSIMILE: (215) 572-5025

                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                        THE MIDDLE DISTRICT OF PENNSYLVANIA
                                    (HARRISBURG)

In Re:
         James Edward Hawk
         fka Jamie edward Hawk                           Chapter 7
                 Debtors(s)
-----------------------------------                      Case Number: 19-04599-HWV
U.S. Bank Trust National Association, not in its
individual capacity but solely as Owner Trustee
for VRMTG Asset Trust
                 Movant
v.
James Edward Hawk
fka Jamie edward Hawk

April L. Hawk
(Non-Filing Co-Debtor)
             Respondent(s)


   Motion of U.S. Bank Trust National Association, not in its individual capacity but solely as
   Owner Trustee for VRMTG Asset Trust For Relief from the Automatic Stay under 11 U.S.C.
       §362(d) With Respect to Property: 345 PINE GROVE ROAD, HANOVER, PA 17331

        U.S. Bank Trust National Association, not in its individual capacity but solely as Owner Trustee
for VRMTG Asset Trust, through its Counsel, Stern & Eisenberg PC, respectfully requests the Court
grant its Motion for Relief and in support thereof respectfully represents as follows:

   1. Movant is U.S. Bank Trust National Association, not in its individual capacity but solely as
      Owner Trustee for VRMTG Asset Trust (hereafter referred to as “Movant”).

   2. Debtor(s), James Edward Hawk (hereinafter, “Debtor(s)”), is, upon information and belief, an
      adult individual(s) whose last-known address is 465 Beck Road, Gettysburg, PA 17325.

   3. On December 15, 2006, April L. Hawk and Jamie E. Hawk, executed and delivered a Note in
      the principal sum of $280,000.00 to Wells Fargo Bank, N.A. A copy of the Note is attached as
      Exhibit “A” and is hereby incorporated by reference.




  Case 1:19-bk-04599-HWV          Doc 11 Filed 12/17/19 Entered 12/17/19 15:51:38               Desc
                                  Main Document    Page 1 of 3
   4. As security for the repayment of the Note, April L. Hawk and Jamie E. Hawk, executed and
      delivered a Mortgage to Wells Fargo Bank, N.A. The Mortgage was duly recorded in the Office
      of the Recorder of Deeds in and for Adams County on December 27, 2006 in Book 4690, Page
      304 and/or Instrument 200600026921. A copy of the Mortgage is attached as Exhibit “B” and
      is hereby incorporated by reference.

   5. The Mortgage encumbers Debtor’s real property located at 345 Pine Grove Road, Hanover, PA
      17331.

   6. By assignment of mortgage, the loan was ultimately assigned to U.S. Bank Trust National
      Association, not in its individual capacity but solely as Owner Trustee for VRMTG Asset Trust.
      A true and correct copy of the assignment is attached as Exhibit “C” and is hereby incorporated
      by reference.

   7. Debtor(s) filed the instant Chapter 7 Bankruptcy on October 28, 2019 and, as a result, any state
      court proceedings were stayed.

   8. It is believed and therefore averred that Debtor(s) filed the instant bankruptcy as an additional
      delay in order to prevent Movant from proceeding with the state court proceedings or otherwise
      institute proceedings as allowed under the Mortgage.

   9. Debtor’s mortgage loan is in default and is currently due for the September 1, 2019 payment
      and each subsequent payment through the date of the motion. Debtor(s) has/have failed to
      make the following payments to Movant:


                                          PAYMENTS IN DEFAULT
Monthly Payments in Default.......................       09/01/2019 to 09/01/2019
Monthly payments ($1,498.28 x 1)                              $1,498.28
Monthly Payments in Default.......................            10/01/2019 to 11/01/2019
Monthly payments ($1,521.13 x 2)                              $3,042.26
Total Amounts Due as of November 6, 2019:                     $4,540.54

  Unpaid Principal Balance: ….........               $227,745.78
  Differed Principal Balance: ….........             $11,739.01
  Delinquent Interest:……………                          $2,775.31
  Escrow Advance:………………                              $1,922.22
  Corporate Advance Balance:…..                      $15.00
  Recording Fee:…………………                              $68.75
  Total Due as of November 6, 2019:                  $244,266.07




 Case 1:19-bk-04599-HWV               Doc 11 Filed 12/17/19 Entered 12/17/19 15:51:38          Desc
                                      Main Document    Page 2 of 3
   10. In addition, Movant has incurred counsel fees and costs in association with Debtor's default and
       this motion.

   11. As a result of the Debtor's default and failure to make payments or to otherwise adequately
       provide for Movant in the bankruptcy filing, Movant is not adequately protected and is entitled
       to relief.

   12. Further, the Debtor's Schedule D indicates a valuation of the property in the amount of
       $220,000.00, with Movant's first lien against the Property in the amount of $227,745.78.
       Accordingly, there is no equity in the Property and the Property is not necessary for an effective
       reorganization. A copy of the Debtor's Schedule D is attached as Exhibit “D” and incorporated
       herein by reference.

   13. Movant requests that the stay of Bankruptcy Rule 4001(a)(3) be waived.


        WHEREFORE, Movant, U.S. Bank Trust National Association, not in its individual capacity
but solely as Owner Trustee for VRMTG Asset Trust, respectfully requests this Court to grant the
appropriate relief under 11 U.S.C. §362 from the automatic stay as set forth in the proposed order
together with waiver of Bankruptcy Rule 4001(a)(3).

                                                   Respectfully Submitted:
                                                    Stern & Eisenberg, PC


                                                    By: /s/ Christopher M. McMonagle, Esq.
                                                    Christopher M. McMonagle, Esq.,
                                                    1581 Main Street, Suite 200
                                                    The Shops at Valley Square
                                                    Warrington, PA 18976
                                                    Phone: (215) 572-8111
                                                    Fax: (215) 572-5025
                                                    Bar Number: 316043
                                                    Email: cmcmonagle@sterneisenberg.com
Date: December 17, 2019




  Case 1:19-bk-04599-HWV          Doc 11 Filed 12/17/19 Entered 12/17/19 15:51:38               Desc
                                  Main Document    Page 3 of 3
